Citation Nr: 1107787	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  07-14 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating greater than 30 percent for 
amebic lung infection, with residual scarring, adhesions, and 
fibrosis of the left lower lung.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran had active service from May 1965 to November 1967. 
 
This matter arises before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
which continued the Veteran's 30 percent rating for his service-
connected lung disability.

In October 2010, the Board requested a specialist medical opinion 
through a Veterans Heath Administration (VHA) directive.  All 
necessary development has been completed and this case is now 
before the Board for adjudication.


FINDINGS OF FACT

1.  The Veteran has a mild service-connected restrictive lung 
disorder and a severe nonservice-connected obstructive lung 
disorder; pulmonary function testing indicates an FEV-1 value of 
45 percent predicted that is attributable both to his service-
connected and nonservice-connected disabilities. 

2.  The Veteran's lung disability does not present an exceptional 
or unusual disability picture.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent rating, but no more, for amebic 
lung infection, with residual scarring, adhesions, and fibrosis 
of the left lower lung, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.97, 
Diagnostic Code (DC) 6845 (2010). 
 
2.  Application of the extraschedular rating provisions is not 
warranted in this case.  38 C.F.R. § 3.321(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
Veteran and his or her representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
inform the Veteran of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the Veteran is expected to provide; and 
(4) request that the Veteran provide any evidence in his or her 
possession that pertains to the claim.  The requirement of 
requesting that the Veteran provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.

A VCAA letter in September 2006 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1) (2010); Quartuccio, at 187.  The Veteran was 
advised that it was ultimately his responsibility to give VA any 
evidence pertaining to the claim.  The letter informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to VA. 
 See Pelegrini II, at 120-121.  

The letter also explained to the Veteran how disability ratings 
and effective dates are determined.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Furthermore, even if any notice deficiency is present in this 
case, the Board finds that any prejudice due to such error has 
been overcome in this case by the following: (1) based on the 
communications sent to the Veteran over the course of this 
appeal, the Veteran clearly has actual knowledge of the evidence 
the Veteran is required to submit in this case; and (2) based on 
the Veteran's contentions as well as the communications provided 
to the Veteran by VA, it is reasonable to expect that the Veteran 
understands what was needed to prevail.  See Shinseki v. 
Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an 
experienced Veterans Service Organization and has submitted 
argument in support of his claims.  These arguments have 
referenced the applicable law and regulations necessary for a 
higher rating.  Thus, the Board finds that the Veteran has actual 
knowledge as to the information and evidence necessary for him to 
prevail on his claim and is not prejudiced by a decision in this 
case.  As such, a remand for additional notice would serve no 
useful purpose and would in no way benefit the Veteran.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  The Veteran 
has at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2010).

The RO provided the Veteran an appropriate VA examination in 
October 2006.  The VA examination report is thorough and 
supported by VA outpatient treatment records.  The examination 
discussed the clinical findings and the Veteran's reported 
history as necessary to rate the disability under the applicable 
rating criteria.  The examination also discussed the impact of 
the disability on the Veteran's daily living.  In addition, the 
Board sought and received a November 2010 VHA opinion to confirm 
the etiology of the diminished lung capacity observed during the 
October 2006 pulmonary function test associated with the 
contemporaneous VA examination.  Based on the examination and VHA 
opinion and the fact there is no rule as to how current an 
examination must be, the Board concludes the examination and VHA 
opinion in this case are adequate upon which to base a decision.  
See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Increased Compensable Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Percentage 
evaluations are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2010).  The percentage ratings contained in the Rating 
Schedule represent, as far as can practically be determined, the 
average impairment in earning capacity resulting from such 
disease or injury and their residual conditions in civilian 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues raised 
in the record, and to explain the reasons and bases for its 
conclusion.  Schafrath, 1 Vet. App. at 589.

The degree of impairment resulting from a disability is a factual 
determination and generally the Board's primary focus in such 
cases is upon the current severity of the disability.  Francisco 
v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  However, staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2010).  

Having reviewed the complete record, the Board finds that the 
Veteran meets the criteria for a 60 percent rating, but no more, 
for his service-connected amebic lung infection, with residual 
scarring, adhesions, and fibrosis of the left lower lung, for the 
entire portion of the appeal period.  

The Veteran's lung disability has historically been rated under 
DCs 6812-6811 for bronchocutaneous or bronchopleural fistula or 
purulent pleurisy (empyema).  Effective from October 7, 1996, DCs 
6811 and 6812 were removed from the Code of Federal Regulations.  
With respect to the claim on appeal, the RO has evaluated the 
Veteran's service-connected lung disability under 38 C.F.R. 
§ 4.97, DC 6845 (2010).  The Veteran claims his current rating 
does not accurately reflect the true nature and degree of his 
disability.

Initially, the Board notes that review of the record shows that 
the Veteran has both a restrictive lung disease, specifically 
residuals of an amebic lung infection, including scarring, 
adhesions, and fibrosis of the left lower lung, and chronic 
obstructive pulmonary disease (COPD).  The Veteran is not 
service-connected for COPD and should only be compensated for the 
impairment of earning capacity caused by his service-connected 
restrictive lung disease.  See 38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2010).  The above notwithstanding, the Board is mindful 
that when it is not possible to separate the effects of the 
service-connected condition from any nonservice- connected 
condition, 38 C.F.R. § 3.102 requires that reasonable doubt be 
resolved in the Veteran's favor and that such manifestations be 
attributed to the service-connected disability.  See Mittleider 
v. West, 11 Vet. App. 181 (1998).

The General Rating Formula for Restrictive Lung Disease (DCs 6840 
through 6845),  effectuated as of October 7, 1996, provides for a 
10 percent evaluation for Forced Expiratory Volume in one second 
(FEV-1) of 71 to 80 percent of predicted value, the ratio of 
Forced Expiratory Volume in one second to Forced Vital Capacity 
(FEV-1/FVC) of 71 to 80 percent, or Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) 
of 66 to 80 percent of predicted value.  A 30 percent evaluation 
contemplates FEV-1 of 56 to 70 percent of predicted value, FEV-
1/FVC of 56 to 70 percent, or DLCO (SB) of 56 to 65 percent of 
predicted value.  A 60 percent evaluation is assigned for FEV-1 
of 40 to 55 percent of predicted value, FEV-1/FVC of 40 to 55 
percent, DLCO (SB) of 40 to 55 percent of predicted value, or 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  A 100 percent evaluation is warranted 
for FEV-1 less than 40 percent of predicted value, FEV-1/FVC less 
than 40 percent, DLCO (SB) less than 40 percent predicted, 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), cor 
pulmonale (right heart failure), right ventricular hypertrophy, 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), episode(s) of acute respiratory failure, or the 
requirement of outpatient oxygen therapy.

During the pendency of this appeal, VA amended the ratings 
schedule concerning respiratory conditions, effective October 6, 
2006.  VA added provisions that clarify the use of pulmonary 
function tests (PFTs) in evaluating respiratory conditions under 
DCs 6600, 6603, 6604, 6825-6833, and 6840-6845.  See 38 C.F.R. § 
4.96(d) (2010).  A review of the regulatory changes reveals that 
such changes, while pertinent to this claim, are non-substantive 
in nature, and merely interpret already existing law.  As such, 
the Board finds that the Veteran will not be prejudiced by 
consideration of these changes.

During the applicable appellate time period, based on the 
Veteran's claim for an increased rating, he was afforded a VA 
examination in October 2006.  At that time, the Veteran reported 
shortness of breath on exertion, noting that he was unable to 
climb more than one flight of stairs without stopping for breath, 
but that he walked 3 miles per day at about a 2 to 3 mile per 
hour pace.  The Veteran took formoterol fumarate 12 mcg twice per 
day, but was not using a C-PAP machine or receiving antimicrobial 
therapy.  The Veteran indicated a one pack per day history of 
tobacco use for 40 to 50 years.  There was no evidence of 
pulmonary hypertension, RVH, cor pulmonale, or definitive 
congestive heart failure on examination.  A contemporaneous PFT, 
following 2 puffs from a bronchodilator, showed an FEV-1 of 45 
percent predicted, FEV-1/FVC of 87 percent predicted, and DLCO 
(SB) of 56 percent predicted.  The PFT operator's interpretation 
was that the FEV-1/VC ratio was reduced and that the reduced FEV-
1 suggested severe obstructive ventilator impairment.  The total 
lung capacity (TLC) was reduced, but the helium technique 
utilized might underestimate the values of TLC.  Based on the 
foregoing, the examiner diagnosed residuals of amebic lung 
infection with residual scarring, adhesions, and fibrosis left 
lower lung.  As an additional diagnosis, the examiner noted COPD 
secondary to years of continuous tobacco abuse.

To clarify the etiology of the Veteran's decreased respiratory 
function, the Board sought a specialist medical opinion pursuant 
to VHA directive.  The November 2010 VHA opinion noted review of 
the claims file.  The reviewing physician discussed the Veteran's 
relevant medical history as outlined in the claims file, 
including the October 2006 PFT.  The reviewer concluded that the 
October 2006 PFT suggested primarily a severe obstructive 
disease, which reflected the documented impairment from COPD.  
The reviewer stated that impairment from residuals of the 
service-connected amebic abscess could best be seen in the 
diminished total lung capacity (TLC) of 74 predicted, which 
reflected mild restriction.  As to the Veteran's decreased FEV-1 
observed during the October 2006 PFT, the reviewer stated that 
the diminished function was not specific to either the service-
connected restrictive disease or the nonservice-connected 
obstructive disease.  The reviewer concluded:

For restrictive disease, both the FEV1 and FVC should 
be diminished which is the case with [the Veteran].  
For obstructive disease, the FEV1 should be low and 
the FVC can be normal or high, or the FEV1/FVC is low.  
[The Veteran] has 62% FEV1/FVC which reflects the 
obstructive disease.  Therefore, the answer to the 
specific issue is: it is at least as likely as not 
that the veteran[']s decreased FEV1 is related in part 
to the residual lung impairment from the amebic lung 
disease with scarring, adhesions fibrosis of the left 
lower lung field.  HOWEVER, as noted above, the better 
gauge of residual lung impairment from scarring from 
the amebic disease (which causes restrictive disease) 
is the TLC of 4.54 (74%) with normal RV/TLC of >100% 
(which precludes extra-thoracic restrictions).

Based on the medical evidence of record, the Board concludes that 
an increased disability rating of 60 percent for the Veteran's 
service-connected amebic lung infection, with residual scarring, 
adhesions, and fibrosis of the left lower lung, is warranted for 
the entire period on appeal.

In that regard, the Board notes that during the October 2006 PFT 
the Veteran's DLCO (SB) was 56 percent of predicted, which 
warrants a 30 percent rating.  During the same PFT, his FEV-1/FVC 
was 87 percent of predicted, which warrants a noncompensable 
rating.  

However, the Board observes that the Veteran's FEV-1 of 45 
percent of predicted meets the criterion for a 60 percent rating.  
In that regard, the Board notes that the November 2010 VHA 
reviewing physician concluded that the decreased FEV-1 value was 
due both to the service-connected residuals of amebic lung 
infection and the nonservice-connected COPD.  The reviewer was 
not able to separate the service-connected and nonservice-
connected symptomatology contributing to the diminished FEV-1 
value.  Pursuant to the Court's holding in Mittleider, therefore, 
the Board will afford the Veteran the benefit of the doubt and 
consider the FEV-1 value obtained during the October 2006 PFT to 
be attributable to the service-connected restrictive lung 
disorder.  Given the foregoing, the Board concludes that a 60 
percent rating pursuant to DC 6845 for the Veteran's service-
connected restrictive lung disorder is warranted.  

A rating greater than 60 percent under DC 6845 is not warranted 
in this case.  The Veteran's FEV-1 is not less than 40 percent of 
predicted value, his FEV-1/FVC is not less than 40 percent, and 
his DLCO (SB) is not less than 40 percent of predicted.  There is 
no evidence that the Veteran's maximum exercise capacity is less 
than 15 ml/kg/min of oxygen consumption.  In addition, there is 
no evidence of pulmonary hypertension, RVH, cor pulmonale, or 
definitive congestive heart failure on examination.  As such a 
rating greater than 60 pursuant to DC 6845 is not warranted.

The Board has also considered whether a rating greater than 60 
percent under other potentially applicable DCs is warranted.  
Schafrath, 1 Vet. App. at 595.

In this regard, as discussed above, the Veteran has not been 
service connected for his COPD, which has been attributed to a 40 
to 50 year history of tobacco abuse.  The Veteran has not been 
diagnosed with or service connected for any other restrictive 
lung disease, or any mycotic lung disease, interstitial lung 
disease, bacterial infection of the lung, pulmonary vascular 
disease, or tuberculosis. 
 
As shown above, and as required by Schafrath, 1 Vet. App. at 589, 
the Board has considered all potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, regardless of whether they have been 
raised by the Veteran.  As discussed above, the Board finds that 
a 60 percent rating for the Veteran's amebic lung infection, with 
residual scarring, adhesions, and fibrosis of the left lower 
lung, is warranted.  Furthermore, the Board concludes that the 
Veteran's symptomatology has been consistent throughout the 
appellate time period and that assignment of staged ratings is 
not for application.  Hart, 21 Vet. App. at 505.

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2010).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the Veteran's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected lung 
disability is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's lung disability with 
the established criteria shows that the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Specifically, the Veteran reports shortness of 
breath.  This is precisely the symptoms evaluated under DC 6845, 
as discussed above.  Thus, the Veteran's current schedular rating 
under DC 6845 is adequate to fully compensate him for his 
disability on appeal.  

In short, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  The Board, therefore, has 
determined that referral of this case for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to a 60 percent rating for amebic lung infection, 
with residual scarring, adhesions, and fibrosis of the left lower 
lung, is granted for the entire appellate time period, subject to 
the laws and regulations governing the payment of monetary 
awards.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


